                     UNITED STATES DISTRICT COURT
                    EASTERN DISTRICT OF WISCONSIN


JULIAN ROZANI,
                           Plaintiff,

             v.                                       Case No. 19‐CV‐1115

MRS BPO LLC, ET AL.,

                           Defendant.


                                        ORDER


      On August 2, 2019, the plaintiff filed a class action complaint. At the same time,

the plaintiff filed what the court commonly refers to as a “protective” motion for class

certification. (ECF No. 3.) In this motion the plaintiff moved to certify the class

described in the complaint but also moved the court to stay further proceedings on that

motion.

      In Damasco v. Clearwire Corp., 662 F.3d 891, 896 (7th Cir. 2011), the court

suggested that class‐action plaintiffs “move to certify the class at the same time that

they file their complaint.” Id. “The pendency of that motion protects a putative class

from attempts to buy off the named plaintiffs.” Id. However, because parties are

generally unprepared to proceed with a motion for class certification at the beginning of
a case, the Damasco court suggested that the parties “ask the district court to delay its

ruling to provide time for additional discovery or investigation.” Id.

       The plaintiff’s motion to stay further proceedings on the motion for class

certification is granted. The parties are relieved from the automatic briefing schedule set

forth in Civil Local Rule 7(b) and (c). Moreover, for administrative purposes, it is

necessary that the Clerk terminate the plaintiff’s motion for class certification. However,

this motion will be regarded as pending to serve its protective purpose under Damasco.

       SO ORDERED.

       Dated at Milwaukee, Wisconsin this 5th day of August, 2019.



                                                 _________________________
                                                 WILLIAM E. DUFFIN
                                                 U.S. Magistrate Judge




                                             2
